DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 31 May 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung.
	There is disclosed in Cheung a bending mechanism which bends a sheet-shaped flexible food material, the bending mechanism comprising: a conveyance unit 55, 143, 155 which conveys the flexible food material in such a manner that the flexible food material passes through a second conveyance area after passing through a first conveyance area, the second conveyance area being separated in a horizontal direction (downstream of the first conveyance area), the conveyance unit including a first component part 55 which supports a base portion of the flexible food material; and a second component part 143 which supports a bending portion of the flexible food material, and the second component part including a support portion 155 which makes contact with the bending portion and continuously changes from the first conveyance area toward the second conveyance area in such a manner that an angle of the bending portion in the second conveyance area is larger than an angle of the bending portion in the first conveyance area; and a support unit 181, 183, 183 which supports a bending reference portion of the flexible food material, in at least a part of a section while the flexible food material is conveyed from the first conveyance area to the second conveyance area, the support unit including a moving body 181 which travels from the first conveyance area toward the second conveyance area while being in contact with the bending reference portion and first and second support rollers 183; wherein the second component part includes a plurality of string-shaped supports which are wound around and supported by a first rotation shaft 129 and a second rotation shaft 171.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Woodworth et al., Lundgren and Pomara, Jr. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761